ClabksoN, J.
For a decision of this controversy, we have to consider the local road law applicable to Davidson County:
(1) The first local law of county-wide application is chapter 334, Public-Local Laws, 1915. This act created “The Board of Eoad Commissioners of Davidson County,” and invested it with all the powers, rights and authority which was theretofore exercised and vested in the board of county commissioners of Davidson County. A general supervision and control was given the road commissioners to construct, repair and maintain the roads of the county. Authority was given to issue $300,000 of bonds. The act was a comprehensive system to construct, improve and maintain the roads of the county and a tax for this purpose to be levied each year of not more than 30 cents on the $100 valuation of real and personal property and not exceeding 90 cents on the poll, and a treasurer was to be designated by the act to handle the road funds. Under section 19 of this act, provision is made to distribute the work of improving and constructing the highways of the county in each township as equitably as practicable, having due regard to taxable property in each township. In section 24 it is provided that the road taxes shall be expended in such a way and at such times according to the needs of the roads in each township. This law was amended and additional power given, and the act made more complete, chapter 50, Public-Local Laws, 1917. Then again, Public-Local Laws, 1917, ch. 129, sec. 4, reads: *118“That the board of road commissioners may work any necessary road through any incorporated towns of the county necessary to connect the main highways in the county/’ etc.
Chapter 233, Public-Local Laws 1919, part section 1, “And in addition to the taxes now authorized to be levied under existing laws,” increased the tax 30 cents, making 60 cents on the $100 valuation, $1.80 on poll.
Chapter 246, Public-Local Laws, 1919, sec. 1: “That the sheriff of Davidson shall turn over, and pay to the governing boards of any incorporated cities or towns in Davidson County fifty per cent (50%) of all taxes levied and collected for road purposes from the property and polls within such incorporated cities or towns respectively.
Sec. 2. That the amounts so collected and paid to the governing boards of such cities and towns shall be paid to the treasurer of the same, and shall be a separate fund to be used for building and improving and maintaining the streets, of such towns and cities, or at the discretion of the governing bodies, every such cities and towns to pay interest of bonds issued for permanent streets of said cities and towns respectively.
Sec. 3. That the board of road commissioners of Davidson County shall not have authority or power to expend any further portion of the road funds of the county for work in said cities or towns.”
Chapter 117, Public-Local Laws, 1923, provides that the tax to be levied shall not exceed 35 cents on the $100 valuation of taxable property. The tax was reduced from 60 cents to 35 cents.
Chapter 299, Public-Local Laws, 1925, the caption is as follows: “An act to provide for the construction and maintenance of roads and bridges in Davidson County.” Sec. 2. “That it shall be the duty of the said board to take charge of the working, maintaining, altering and constructing of any and all roads and bridges in Davidson County now maintained by the county as public roads, and it is hereby vested with all powers, rights and authority now vested in the board of road commissioners of Davidson County for the general supervision of roads of said county and for the construction and repairing thereof.” Sec. 6. “That all sums of money paid to the board of county commissioners by the board of road commissioners on and after the thirty-first day of March, one thousand nine hundred and twenty-five, and all laxes and all other funds applicable to the road funds of Bapidson County, that may be collected in the future, shall be deposited with the county treasurer, which fund shall be handled in the same manner and form provided for other county funds: Provided, that all funds collected for road purposes shall be kept separate and apart from other county funds.” Sec. 23. “That all laws and clauses of laws in conflict with this act are hereby repealed.”
*119Tbe first question involved in tbis controversy: Are tbe provisions of chapter 246 of tbe Pnblic-Loeal Laws of 1919 in direct and irreconcilable conflict with tbe provisions of chapter 299, Public-Local Laws of 1925? We think not.
In 25 R. C. L. (statutes), part sec. 169, p. 918-19, we find tbe following: “Eepeals by implication are not favored, and will not be indulged if there is any other reasonable construction. Tbe presumption is always against tbe intention to repeal where express terms are not used, and tbe implication, in order to be operative, must be necessary. A law is not repealed by a later enactment, if tbe provisions of tbe two laws are not irreconcilable nor necessarily inconsistent, but both may stand and be operative without repugnance to each other. Nor can one act be allowed to defeat another if, by a fair and reasonable construction, tbe two can be made to stand together. Although two acts are seemingly contradictory or repugnant, they are, if possible by a fair and reasonable interpretation, to be given such a construction that both may have effect. If a later act not repugnant to tbe earlier and containing no negative words is not clearly intended to cover the whole ground of the earlier, there is no implied repeal.” S. v. Perkins, 141 N. C., 797; S. v. Foster, 185 N. C., at p. 677; Car. Discount Corp. v. Landis Motor Co., 190 N. C., 157; City of Greensboro v. Guilford County, 191 N. C., 584; Litchfield v. Roper, 192 N. C., 202; Winston-Salem v. Ashby, 194 N. C., 388; Lumber Co. v. Welch, 197 N. C., 249; 25 R. C. L., sec. 173 (statutes), p. 923.
It is said in S. v. Kelly, 186 N. C., 372: “Where two statutes are thus in conflict and cannot reasonably be reconciled, the latter one repeals the one of earlier date to the extent of repugnance. Commissioners v. Henderson, 163 N. C., 120; Commissioners v. Commissioners, 186 N. C., 202. ‘Between the two acts there must be plain, unavoidable and irreconcilable repugnance, and even then the old law is repealed by implication only pro tanta to the extent of the repugnancy.’ 36 C. L. P., 1074. Every affirmative statute is a repeal by implication of a prior affirmative statute, so far as it is contrary to it, for the maxim is Leges posteriores priores contrareas abrogant (later laws abrogate prior laws that are contrary to them). S. v. Woodside, 31 N. C., 500.” Carr v. Little, 188 N. C., at p. 111.
IJnder the above well settled law in this jurisdiction, as to the interpretation of statutes, it cannot be said that there is a direct, irreconcilable conflict in the acts when construed in pari masteria, taking into consideration the intent and object of the acts.
The history of road building in Davidson County in recent years is am interesting one. Great elasticity is given for local self-government in matters of this kind under our Constitution. In Davidson County we *120first Have a large bond issue of $300,000, in 1915, and a tax of 30 cents on the $100 valuation of property and 90 cents on the poll. The board of county commissioners had theretofore controlled the road system, but to expend so large a sum of money the authority was turned over to the board of road commissioners. Under the act a treasurer was to be designated to handle the road funds. In 1917 this act was amended and further power given, including the power to work the roads of any incorporated town that connects with the main highways of the county. In 1919 the tax was doubled to 60 cents on the $100 valuation of property and $1.80 on the poll.
. In 1919 the sheriff, who collected the road tax in the county, and also from the incorporated cities and towns of the county, instead of turning what was collected from the cities and towns over to the treasurer of the board of road commissioners, to be expended by it under the act, turned 50% collected over to the incorporated cities and towns for the purpose of street improvement and maintenance and to pay interest on bonds for permanent streets, and the balance 50% to the board of road commissioners. Under the act the board of road commissioners could spend no more of the county road funds in the cities and towns. In 1923 the road tax was reduced to 35 cents on the $100 valuation of property.
After trying out the board of road commissioners for ten years, in 1925 it was abolished and the road system was. put back in the hands of the board of county commissioners. There is nothing in the act of 1925 that by direct language or clear implication repeals the act of 1919, by which the sheriff turned over 50% of the taxes collected by him from the cities and towns back to the cities and towns for street improvement, etc. The tax was collected by the sheriff from these municipalities under the former acts which tax was reduced in 1923 to 35 cents on the $100 valuar .tion of property. Nothing whatever is said in the act of 1925 in.regard to any duty of the board of county commissioners, when taking over the road system of the county, in reference to incorporated cities and towns in Davidson County as set forth in other acts when the road system was under the board of road commissioners.
Again, there is no provision in the act of 1925 for the levying of any taxes whatever. The levying of the taxes, the limit upon the levy and the amount to be levied was not affected in any manner by any provision in this act.
We must bear in mind that the sheriff, as he collected the road tax from the cities and towns, under the act of 1919, turned back 50% to the municipalities and the balance over to the board of road commissioners. Then the act of 1925 was passed. Sec. 6, supra, says: "And all taxes and all other funds applicable to the road funds of Davidson County that mary be collected in the future shall be deposited with the county treas*121urer,” etc. All taxes consisted solely of tbe 35 cents on $100 valuation of property and tbe poll tax. So dll other funds applicable to the road funds of Davidson County, to give meaning to these words, would indicate tbat reference was bad to those funds collected from tbe cities and towns in tbe county. Fifty per cent of these funds came into tbe bands of tbe sheriff tbat be theretofore collected from tbe cities and towns and paid to tbe board of road commissioners, and therefore were tbe other funds applicable to tbe road funds of Davidson County to be paid to its successor, tbe board of county commissioners — it by tbe act becoming tbe road-governing body of tbe county, and tbe act named tbe county treasurer tbe depository. Tbe act of 1919 bad by clear and explicit language segregated 50% of tbe tax collected in tbe municipalities in tbe county to tbe needs of its streets and tbe other 50% was applicable to tbe road funds of Davidson County for tbe general road needs of tbe county. There is no plain, direct or irreconcilable repugnancy in tbe acts. In so important change, involving tbe municipalities of tbe county, it would be a hardship to read into tbe act of 1925 something tbat tbe draftsmen could have easily put in it, but did not, and now take this 50% of tax collected from and segregated to tbe municipalities for street purposes, and put it into tbe general road fund of tbe county. In tbe absence of express words or clear implication, we cannot bold tbat these segregated funds to tbe municipalities should go into tbe general road fund of tbe county. Tbe main object and intent of tbe act of 1925 it seems was to get rid of tbe board of road commissioners and put tbe county road system back into tbe bands of tbe board of county commissioners.
Again, tbe act of 1919 provides tbat this segregated fund could be used to pay interest on bonds for permanent street improvements. We do not know from tbe record if this segregated fund was so used or not, but it is mentioned to indicate bow unwise it would be to allow such ambiguous language to repeal a fixed status.
Tbe act of 1925 repeals all laws and clauses of laws in conflict. Tbe acts of-1919 and 1925 can be construed together and reconciled, with no conflict.
Tbe second question involved: Is chapter 246, Public-Local Laws of 1919, unconstitutional? This act permits 50% collected from tbe municipalities for road purposes to be turned back and segregated for street purposes in tbe municipalities. We cannot so bold.
Tbe plaintiffs contend tbat tbe act is unconstitutional and void. We can see no unreasonableness in tbe act. Tbe tax is uniform and ad valorem.. Const, of N. C., Art. V, sec. 3; Art. VII, sec. 9. Tbe act of 1925 does not change tbe amount levied, 35 cents on tbe $100 of property under tbe 1923 act, 50% collected from tbe municipalities is segregated under tbe 1919 act to tbe municipalities for street purposes, tbe *122balance is put into tbe general road fund for county road purposes. Tbe tax levied is uniform and ad valorem, and discretionary legislative distribution is reasonable.
It is said in Lassiter v. Commissioners, 188 N. C., at p. 382-3, citing numerous authorities: “These municipal boards, as we have uniformly held, are, in matters governmental, mere agencies of tbe State for tbe convenience of local administration in designated portions of tbe State territory; and in tbe exercise of their ordinary governmental function they are subject to almost unlimited legislative control, except when restrained by constitutional provisions. Under tbe Highway Act, it was perfectly competent, therefore, for tbe Legislature to authorize, as they have done, tbe acquisition of these roads, and by tbe same token tbe county board is allowed to contract with them for its purchase, maintenance and upkeep of tbe road for which they were then responsible. Granted tbe power it is fully established that its discretionary exercise is for tbe commissioners, and tbe courts are not permitted to interfere unless their action is so unreasonable as to amount to an oppressive and manifest abuse.”
In matters of this kind tbe road-governing bodies, under legislative authority, have exercised discretion and only held for.abuse of discretion. They are tbe creatures of tbe General Assembly but in tbe present act tbe Gfeneral Assembly, tbe creator, bad itself segregated tbe fund to tbe municipalities. It has been often held that an act of tbe General Assembly will not be held unconstitutional unless clearly so.
In Queen v. Commissioners of Haywood, 193 N. C., at p. 823, we find, “ Uf there is any reasonable doubt, it will be resolved in favor of tbe lawful exercise of their powers by tbe representatives of tbe people.’ Sutton v. Phillips, 116 N. C., at p. 504; Hinton v. State Treasurer, ante, at p. 499.” S. v. Revis, 193 N. C., 192; 50 A. L. R., 98; Board of Commissioners of McDowell County v. Assell, 194 N. C., 412.
In Cabe v. Board of Aldermen, 185 N. C., at p. 160, citing numerous authorities, it is held: “Tbe decisions of this State have repeatedly recognized and approved tbe principle that counties, townships, and other like municipal corporations, and to a large extent cities and towns, are simply agencies of the State constituted for tbe convenience of local administration in certain portions of tbe State’s territory, and that in tbe exercise of ordinary governmental functions they are subject to almost unlimited legislative .control, tbe position extending to tbe imposition and expenditure of taxes raised for ordinary governmental purposes, and where not affected by special constitutional provisions.” See Ellis v. Greene, 191 N. C., at p. 765.
In Clark v. Sheldon, 106 N. Y., 104, an act was held constitutional “directing and providing for tbe application of taxes assessed upon any *123railroad in a town, city or village towards tbe redemption o£ bonds issued by tbe municipality to aid in tbe construction of sucb railroad,” and pointed out that tbis did not impose a tax upon property in other portions of tbe county for tbe benefit of any township, city or town, but simply appropriated tbe taxation upon such railroad for tbe benefit of tbe municipality which bad incurred a burden to procure tbe building of sucb railroad. Tbe same view is upheld in Commissioners v. Lucas, 93 U. S., 108. Jones v. Commissioners, 143 N. C., 59. See Board of Trustees v. Webb, 155 N. C., 379; Commissioners v. Commissioners, 157 N. C., 514; Woodall v. Highway Commission, 176 N. C., 377. An interesting discussion, where tbe tax is not uniform and ad valorem, is found in Anderson v. Asheville, 194 N. C., 117. For tbe reasons given, tbe judgment below is
Beversed.
Stacy, O. J., dissents.